 1   AMY JANE LONGO (Cal. Bar No. 198304)
     Email: longoa@sec.gov
 2
     Attorneys for Plaintiff
 3   Securities and Exchange Commission
     Michele Wein Layne, Regional Director
 4   John W. Berry, Associate Regional Director
     Amy Jane Longo, Regional Trial Counsel
 5   444 S. Flower Street, Suite 900
     Los Angeles, California 90071
 6   Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                   Western Division
11
      SECURITIES AND EXCHANGE                     Case No. 2:10-cv-04769-RSWL-MAN
12    COMMISSION,
                                                  FINAL JUDGMENT AS TO
13                 Plaintiff,                     DEFENDANTS LIFE WEALTH
14                                                MANAGEMENT, INC. AND JEFFERY
            vs.                                   S. PRESTON
15
      LIFE WEALTH MANAGEMENT,
16    INC., and JEFFERY S. PRESTON,
17                 Defendants.
18
19
20
21
22
23
24
25
26
27
28
 1         Plaintiff Securities and Exchange Commission (“SEC”) having filed a
 2   Complaint and Defendants Life Wealth Management, Inc. (“Life Wealth”) and
 3   Jeffery S. Preston (“Preston”) (together, “Defendants”) having entered a general
 4   appearance; consented to the Court’s jurisdiction over Defendants and the subject
 5   matter of this action; consented to entry of this Final Judgment without admitting
 6   or denying the allegations of the Complaint (except as to jurisdiction); waived
 7   findings of fact and conclusions of law; and waived any right to appeal from this
 8   Final Judgment:
 9                                            I.
10         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
11   defendants Life Wealth and Preston, and their agents, servants, employees,
12   attorneys, and all persons in active concert or participation with any of them who
13   receive actual notice of this Final Judgment by personal service or otherwise are
14   permanently restrained and enjoined from violating, directly or indirectly, Section
15   10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §
16   78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5, by using
17   any means or instrumentality of interstate commerce, or of the mails, or of any
18   facility of any national securities exchange, in connection with the purchase or sale
19   of any security:
20         (a)    to employ any device, scheme, or artifice to defraud;
21         (b)    to make any untrue statement of a material fact or to omit to state a
22                material fact necessary in order to make the statements made, in the
23                light of the circumstances under which they were made, not
24                misleading; or
25         (c)    to engage in any act, practice, or course of business which operates or
26                would operate as a fraud or deceit upon any person.
27   ///
28   ///

                                                   1
 1                                             II.
 2         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
 3   that defendants Life Wealth and Preston, and their agents, servants, employees,
 4   attorneys, and all persons in active concert or participation with any of them who
 5   receive actual notice of this Final Judgment by personal service or otherwise are
 6   permanently restrained and enjoined from, directly or indirectly, violating Sections
 7   206(1) and 206(2) of the Investment Advisers Act of 1940 (“Advisers Act”), 15
 8   U.S.C. §§ 80b-6(1) & 80b-6(2), by the use of the mails or any means or
 9   instrumentalities of interstate commerce:
10         (a)    to employ any device, scheme, or artifice to defraud any client or
11                prospective client; or
12         (b)    to engage in any transaction, practice, or course of business which
13                operates as a fraud or deceit upon any client or prospective client.
14                                            III.
15         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
16   that Defendant Preston is liable for disgorgement of $64,409, representing profits
17   gained as a result of the conduct alleged in the Complaint, together with
18   prejudgment interest thereon in the amount of $12,191, for a total of $76,600.
19   Based on Defendant Preston’s sworn representations in his Statement of Financial
20   Condition dated June 1, 2018, and other documents and information submitted to
21   the SEC, however, the Court is not ordering Defendant Preston to pay a civil
22   penalty and payment of the disgorgement and prejudgment interest thereon is
23   waived. The determination not to impose a civil penalty and to waive payment of
24   disgorgement and prejudgment interest is contingent upon the accuracy and
25   completeness of Defendant Preston’s Statement of Financial Condition. If at any
26   time following the entry of this Final Judgment the SEC obtains information
27   indicating that Defendant Preston’s representations to the SEC concerning his
28   assets, income, liabilities, or net worth were fraudulent, misleading, inaccurate, or

                                                 2
 1   incomplete in any material respect as of the time such representations were made,
 2   the SEC may, at its sole discretion and without prior notice to Defendant Preston,
 3   petition the Court for an order requiring Defendant Preston to pay the unpaid
 4   portion of the disgorgement, prejudgment and post-judgment interest thereon, and
 5   the maximum civil penalty allowable under the law. In connection with any such
 6   petition, the only issue shall be whether the financial information provided by
 7   Defendant Preston was fraudulent, misleading, inaccurate, or incomplete in any
 8   material respect as of the time such representations were made. In its petition, the
 9   SEC may move this Court to consider all available remedies, including, but not
10   limited to, ordering Defendant Preston to pay funds or assets, directing the
11   forfeiture of any assets, or sanctions for contempt of this Final Judgment. The
12   SEC may also request additional discovery. Defendant may not, by way of defense
13   to such petition: (1) challenge the validity of the Consent or this Final Judgment;
14   (2) contest the allegations in the Complaint filed by the SEC; (3) assert that
15   payment of disgorgement, prejudgment and post-judgment interest or a civil
16   penalty should not be ordered; (4) contest the amount of disgorgement and
17   prejudgment and post-judgment interest; (5) contest the imposition of the
18   maximum civil penalty allowable under the law; or (6) assert any defense to
19   liability or remedy, including, but not limited to, any statute of limitations defense.
20   Defendant Preston shall also pay post-judgment interest on any delinquent amounts
21   pursuant to 28 U.S.C. § 1961.
22                                             IV.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
24   Consent of Defendants Life Wealth Management, Inc. and Jeffery S. Preston to
25   Entry of Final Judgment is incorporated herein with the same force and effect as if
26   fully set forth herein, and that Defendants shall comply with all of the undertakings
27   and agreements set forth therein.
28   ///

                                                  3
 1                                             V.
 2         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
 3   Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
 4   of this Final Judgment.
 5
 6   Dated: June 3, 2019                     /s/ RONALD S.W. LEW
                                             HONORABLE RONALD S.W. LEW
 7
                                             UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 4
